Exhibit 10.5

AMENDMENT NUMBER ELEVEN
to the
Master Loan and Security Agreement
Dated as of March 21, 2002
by and between
E-LOAN, INC.
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.



This AMENDMENT NUMBER ELEVEN is made this 1st day of April, 2004, by and between
E-LOAN, INC., having an address at 6230 Stoneridge Mall Road, Pleasanton,
California 94588 (the "Borrower") and GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC., having an address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the
"Lender"), to the Master Loan and Security Agreement, dated as of March 21,
2002, by and between the Borrower and the Lender, as amended (the "Loan
Agreement"). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Loan Agreement.

RECITALS

WHEREAS, the Borrower has requested that the Lender agree to amend the Loan
Agreement to modify the determination of the Collateral Value of the Mortgage
Loans thereunder as more expressly set forth below.



WHEREAS, as of the date of this Amendment Number Eleven, the Borrower represents
to the Lender that it is in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Loan Agreement and is not in default under the Loan Agreement.



WHEREAS, the Borrower and the Lender have agreed to amend the Loan Agreement as
set forth herein.



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:



SECTION 1. Effective as of April 1, 2004, the definition of "Applicable
Collateral Percentage" in Section 1 of the Loan Agreement is hereby amended to
read in its entirety as follows:



"Applicable Collateral Percentage" shall mean with respect to each Advance:

(a) in the case of "A" credit Dry Loans (other than High LTV Loans) and HELOCs:

(1) which are 0 to 29 days past due with respect to scheduled principal and
interest payments, 99%, and (2) which are 30 days or more past due with respect
to scheduled principal and interest payments, 0%;

(b) in the case of "B" or "C" credit Loans and High LTV Loans:

(1) which are 0 to 29 days past due with respect to scheduled principal and
interest payments, 98%, and (2) which are 30 days or more past due with respect
to scheduled principal and interest payments, 0%; and

(c) in the case of "A" credit Wet Loans:

(1) for which all Required Documents have not been delivered for 0 to 10 days,
99%, and (2) for which all Required Documents have not been delivered within 10
days, 0%.

SECTION 2. Effective as of April 1, 2004, the definition of Collateral Value in
Section 1 of the Loan Agreement is hereby amended by amending the language
preceding sub-clause 1 therein to read in its entirety as follows:



"Collateral Value" shall mean (a) with respect to any Mortgage Loan which is an
"A" credit Dry Loan (other than a High LTV Loan), a Wet Loan or a HELOC, the
lesser of (i) the Applicable Collateral Percentage times the outstanding
principal balance of such Mortgage Loan, and (ii) 98% (or 99% with respect to
any such Loans as to which the Lender has issued a written commitment to
purchase) times the Market Value thereof; and (b) with respect to any Mortgage
Loan which is a "B" or "C" credit Dry Loan or a High LTV Loan, the lesser of (i)
the Applicable Collateral Percentage times the outstanding principal balance of
such Mortgage Loan, and (ii) 97% times the Market Value thereof; provided, that,
the Collateral Value shall be deemed to be zero with respect to each Mortgage
Loan:



SECTION 3. Fees and Expenses. The Borrower agrees to pay to the Lender all fees
and out of pocket expenses incurred by the Lender in connection with this
Amendment Number Eleven (including all reasonable fees and out of pocket costs
and expenses of the Lender's legal counsel incurred in connection with this
Amendment Number Eleven), in accordance with Section 11.03 of the Loan
Agreement.



SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Loan Agreement.



SECTION 5. Limited Effect. Except as amended hereby, the Loan Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eleven need not be made in the Loan Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the Loan
Agreement, any reference in any of such items to the Loan Agreement being
sufficient to refer to the Loan Agreement as amended hereby.



SECTION 6. Representations. In order to induce the Lender to execute and deliver
this Amendment Number Eleven, the Borrower hereby represents to the Lender that
as of the date hereof, the Borrower is in full compliance with all of the terms
and conditions of the Loan Agreement and no Default or Event of Default has
occurred and is continuing under the Loan Agreement.



SECTION 7. Governing Law. This Amendment Number Eleven shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).



SECTION 8. Counterparts. This Amendment Number Eleven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.



 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Eleven to be executed and delivered by their duly authorized officers as
of the day and year first above written.



E-LOAN, INC.
(Borrower)

 

By: /s/ Matt Roberts
Name: Matt Roberts
Title: CFO

 

GREENWICH CAPITAL FINANCIAL PRODUCTS. INC.
(Lender)

 

By: /s/ Anthony Palmisano
Name: Anthony Palmisano
Title: Senior Vice President

 

 




--------------------------------------------------------------------------------


